United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-3821
                                  ___________

Claude E. Parnell,                       *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Missouri.
Pat Smith, Asst. Supt.; Fred Johnson, *
FUM; Dr. Steven Crawford; Unknown *            [UNPUBLISHED]
Montgomery, C.O.I.; Unknown              *
Rhodes, C.O.I.; Unknown Barnouse,        *
(All being sued in both their individual *
and official capacities); Unknown        *
Nixson, Disciplinary Hearing Official, *
                                         *
              Appellees.                 *
                                    ___________

                        Submitted: July 1, 2003
                            Filed: August 5, 2003
                                 ___________

Before BOWMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

    Missouri inmate Claude Parnell appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action against defendant corrections

      1
       The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
officials and officers. Having carefully reviewed the record de novo, we conclude the
district court properly granted summary judgment, and did not abuse its discretion in
its rulings on discovery and Parnell’s motion for appointed counsel. Accordingly, we
affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-